Citation Nr: 0409122	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  99-11 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for back disability 
claimed as secondary to service-connected disability of 
psychomotor seizure disorder.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance or being 
housebound.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
October 1967 and from December 1967 to July 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The PTSD and SMC appeals are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's back appeal.

2.  No competent medical evidence has been submitted linking 
any post-service back disability to the veteran's period of 
active service or any incident therein.


CONCLUSION OF LAW

The veteran's back disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

Under the VCAA, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. 
§ 3.159(c)(2), (3) (2003).  Further, he has been advised to 
submit or identify records of post-service medical treatment 
or other evidence in support of his claim.  There is no 
indication of any outstanding medical evidence, or any 
indication that outstanding Federal department or agency 
records exist that should be requested.  38 U.S.C.A. 
§ 5103A(b), (c)(3) (West 2002); 38 C.F.R. § 3.159(c)(1), (2) 
(2003).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date that the VCAA was enacted.  The Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified herein.  

In the present case, regarding the issue of entitlement to 
service connection for back disability, a substantially 
completed claim was received in July 1997.  Thereafter, in a 
rating decision dated in March 1998, the RO denied that 
issue.  The statement of the case (SOC) was provided in April 
1999; a hearing was held in September 1999, the transcript of 
which is associated with the claims folder; the supplemental 
statements of the case (SSOC) were provided in October 1999 
and January 2003; and the letter giving the veteran 
notification of the VCAA was dated in November 2003.  The 
VCAA letter explained the notice and duty to assist 
provisions of the new law, including the respective 
responsibilities of the parties to secure evidence, and asked 
the veteran to submit or authorize VA to obtain outstanding 
evidence relevant to the appeal.  In response to the VCAA 
letter, the veteran submitted duplicates of previously 
considered medical evidence and nothing more.  Thus, the 
Board is satisfied that the RO has provided all notice as 
required by the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Thus, based on the above, the Board concludes that no harmful 
error occurred by the receipt of the VCAA letter post the 
initial unfavorable rating decision in March 1998.  

Given the facts of this case, the Board concludes that there 
is no reasonable possibility that any further assistance to 
the veteran would aid in substantiating his claim.  As VA has 
fulfilled the duty to assist and notify, the Board finds that 
no additional action is necessary.  

Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

The veteran claims entitlement to service connection for back 
disability secondary to his service-connected seizure 
disorder.  He alleges specifically that due to a fall during 
a seizure, he injured his back.  The RO granted service 
connection for psychomotor seizures in a rating decision 
dated in October 1970 and assigned a 100 percent evaluation.  

The veteran's service medical records do not contain any 
notations, complaints, or clinical findings that relate to 
any back disability.  In January 1969, the veteran was 
involved in a motor vehicle accident, at which time he 
appeared to have sustained multiple contusions and abrasions 
that affected his head, chest, shoulder, knees, and biceps.  
In a May 1969 medical record symptomatology of the neck and 
right shoulder was noted; a diagnosis of rule out spondylosis 
of the cervical spine was also noted.  Otherwise, the 
veteran's service medical records are silent for any 
pertinent notations of back disability.  

In VA outpatient records extending from 1992 to 1997, the 
records reflect the veteran's history of a psychomotor 
seizure disorder related to an inservice accident involving 
head trauma.  In those records as well, the veteran's 
complaints and diagnoses of chronic back problems are 
included.  In June 1994 records, it is noted that the veteran 
underwent a fusion of the L5-S1 for spondylosis and 
radiculopathy.  Symptomatology associated with the veteran's 
chronic back disability is noted throughout this period of 
time.  In VA outpatient records dated in July 1997, the 
veteran reported that subsequent to a fall during a seizure 
episode one year and one-half earlier, he had back surgery 
with a pin and screw to fix a broken vertebra.  No medical 
evidence with respect to any connection between the veteran's 
back disability and his period of service or with his 
service-connected seizure disability is reported in those 
medical records.  

In July 1997, the veteran submitted his claim for VA 
compensation benefits claiming entitlement to service 
connection for back disability secondary to his service-
connected psychomotor seizure disorder.  

VA outpatient records dated from 1997 to 2001 are associated 
with the claims folder and include multiple records 
reflective of the veteran's symptoms of back disability.  VA 
hospital records for periods of hospitalization dated in July 
1997 and August 1998 reflect the veteran's history of chronic 
low back pain syndrome due to several surgical interventions 
related to spondylolisthesis.  In the August 1998 hospital 
record, the veteran gave a history of a fall leading to 
initial back surgery in 1993.  He also reported that 
subsequently, he fell in a hole and reinjured his back.  

An Magnetic Resonance Imaging (MRI), myelogram, CT scan, and 
x-ray studies of the spine were conducted in July, August, 
and September 1998 and February 1999 respectively, all of 
which confirmed current disability manifested by symptoms 
associated with status post laminectomy.  In September 2001 
outpatient records, it is noted that the veteran used a cane 
to walk and that his back symptoms had improved.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for back disability.  Although the veteran claims 
that his back disability is attributable to his service-
connected psychomotor seizure disorder, there is no clinical 
evidence of record to substantiate his allegations.  There is 
no competent medical evidence in support of the claim on 
appeal. 

Thus, the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for back disability secondary to service-
connected psychomotor seizure disorders is denied.  


REMAND

The veteran claims entitlement to service connection for PTSD 
and special monthly compensation based the need for regular 
aid and attendance or being housebound.  

With respect to the veteran's PTSD claim, in a letter dated 
in January 1998 following an initial denial for service 
connection for PTSD, the RO requested specific information 
and details surrounding his traumatic experiences in service 
as well as post-service treatment records for his disability.  
The veteran has reported that he served as a demolition 
expert and a "tunnel rat" and that he witnessed "bodies 
flying through the air" and soldiers scrambling to their 
bunkers to avoid being hit.  To date, there has been no 
attempt to obtain corroboration of the veteran's reported 
stressors.  

With respect to the veteran's claim for special monthly 
compensation due to his service-connected psychomotor seizure 
disorder or based on the need for regular aid and attendance 
or being housebound, the Board notes that the record reflects 
that the veteran regularly uses a wheelchair to move around.  
In a VA medical record dated in July 1997, it is noted that 
the wheelchair reduced weight bearing on his knees and the 
pain in his back.  

In VA Form 21-2680, Examination for Housebound Status or 
Permanent Need for Regular Aid and Attendance dated in March 
1998, it is noted that the veteran complained of low back 
pain and bilateral knee pain and was unable to stand straight 
without support.  He only moved around with the wheelchair or 
electric cart.  His back, right and left shoulder movements 
were also restricted and motion was limited due to pain.  The 
veteran was unable to drive a car.  He had good grip of the 
hands and fine motor movements, but was not able to button 
his shirt due to the pain in his shoulders.  

The veteran had equipment (bars) in the bathroom and was able 
to move around alone in the bathroom.  The veteran had a 
metal brace from the right thigh to the sole of his feet.  He 
could walk only with support and his balance was poor.  As to 
his daily activities, the veteran required the assistance of 
his wife.  He was able to leave the home two times a week 
with the electric wheelchair, but again, could not walk 
without assistance.  

Noted in September 2001 VA outpatient records is that the 
veteran used a cane to walk and that he was attending school 
working towards a Master's in Theology.  

The Board notes that the record as it stands currently is 
inadequate for the purpose of rendering an informed decision.  
Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).

The Board notes that under the VCAA, VA has a duty to obtain 
a medical opinion when such is necessary to make a decision 
on the claim.  38 U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2003).

In that regard, a medical examination or opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains competent lay or medical 
evidence of a current diagnosed disability or persistent 
symptoms of disability; establishes that the veteran suffered 
an event, injury, or disease in service; and indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  Id.

A review of the record reveals given the evidence of record, 
the Board finds that a medical examination and opinion is 
necessary with respect to these issues.  

The Board, therefore, directs the RO to complete the 
following:

1.  The RO should ensure that all 
requirements under the VCAA are fully met 
and satisfied.  

2.  The veteran should be afforded a VA 
examination to determine whether the 
veteran is in the need of regular aid and 
attendance or is housebound as a result 
of the veteran's service-connected 
disabilities.  The examiner should 
provide a complete rationale for any 
conclusions reached.  Further, the RO 
should ensure that any additional 
information required to formulate the 
requested opinion should be requested and 
obtained.  The veteran's claims file, or 
copies of the data therein, must be made 
available to the examiner in conjunction 
with the requested review.  

3.  The RO should seek verification of 
the veteran's reported in-service 
stressors from the United States Armed 
Services Center for Research of Unit 
Records (USACRUR).  The RO should provide 
USASCRUR with a description of the 
veteran's alleged stressors and DD Form 
214 with the request for verification.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
veteran's appeal.  If any benefit sought 
on appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                     
______________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



